Citation Nr: 9926247	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-15 675A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 Board of Veterans' Appeals (Board) 
decision denying service connection for malaria, a nasal 
disorder, bilateral sensorineural hearing loss, 
arteriosclerotic heart disease with hypertension, 
pansinusitis, and anemia, and an application to reopen claims 
for service connection for arthritis to include traumatic 
arthritis, arthralgia, and costochondritis, aphakia, myopic 
degeneration with refractive error, and peptic ulcer disease 
with gastritis, should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The veteran had active service from August 1942 to September 
1945.

This matter comes before the Board based on a CUE motion as 
to a Board decision of March 4, 1998, which denied service 
connection for malaria, a nasal disorder, bilateral 
sensorineural hearing loss, arteriosclerotic heart disease 
with hypertension, pansinusitis, and anemia, and an 
application to reopen claims for service connection for 
arthritis to include traumatic arthritis, arthralgia, and 
costochondritis, aphakia, myopic degeneration with refractive 
error, and peptic ulcer disease with gastritis.  At the time 
of the Board's denial of the moving party's motion for 
reconsideration in January 1999, the Board advised the moving 
party that it would also consider his October 1998 motion as 
a request for revision of the Board's March 4, 1998 decision 
on the grounds of CUE.

Thereafter, in a letter dated April 7, 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that he 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned him that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.  

The record reflects that the Board received a letter from the 
moving party on June 7, 1999, which specifically requested 
that the Board treat his motion for reconsideration as a 
motion for CUE.  Accordingly, as the moving party made 
specific reference to CUE in his communication to the Board 
after being advised that he must specifically advise the 
Board that he wished to proceed with a CUE review, the Board 
finds that he has authorized the Board to proceed with review 
of his motion for CUE.

In his June 1999 letter, the Board notes that the veteran 
indicated his intention to enlist the aid of the Veterans of 
Foreign Wars of the United States in this matter, and the 
record reflects that this organization was given an 
opportunity to provide additional arguments and evidence in 
support of the veteran's position.  The Board also notes that 
while the letter also indicated that the veteran would be 
"submitting more evidence for my case as I received it," no 
additional evidence is of record, and in any event, pursuant 
to Rule 1405(b), which is currently found at 64 Fed. Reg. 
2134, 2140 (1999), and is to be codified at 38 C.F.R. 
§ 20.1405(b), no new evidence will be considered in 
connection with the disposition of a motion based on CUE.  
Consequently, the Board would be precluded from considering 
any evidence submitted after the subject Board decision in 
reaching its decision as to the matter currently under 
review.


FINDING OF FACT

The March 1998 Board decision which denied service connection 
for malaria, a nasal disorder, bilateral sensorineural 
hearing loss, arteriosclerotic heart disease with 
hypertension, pansinusitis, and anemia, and an application to 
reopen claims for service connection for arthritis to include 
traumatic arthritis, arthralgia, and costochondritis, 
aphakia, myopic degeneration with refractive error, and 
peptic ulcer disease with gastritis, correctly applied 
existing statutes and/or regulations and was consistent with 
and supported by the evidence then of record.


CONCLUSION OF LAW

The March 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (64 Fed. Reg. 2134, 2140 (1999), to be codified at 38 
C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.


In Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), to be 
codified at 38 C.F.R. § 20.1404(b)), it is further stated 
that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the March 1998 decision, the Board found that the 
probative evidence of record did not establish a current 
disability related to malaria and that the veteran's claims 
for service connection were otherwise not well grounded due 
to the lack of competent medical evidence of current 
disability that was linked to an in-service disease or 
injury.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The 
Board further found that medical records and reports received 
since final denials in April 1966 and November 1974 were 
cumulative of previous evidence and/or did not demonstrate 
treatment for a current disorder related to an in-service 
injury or disease, and that the veteran's application to 
reopen claims for service connection for service connection 
for arthritis to include traumatic arthritis, arthralgia, and 
costochondritis, aphakia, myopic degeneration with refractive 
error, and peptic ulcer disease with gastritis, therefore had 
to be denied on the grounds that new and material evidence 
had not been submitted to reopen those claims for service 
connection.  Evans v. Brown, 9 Vet. App. 273, 284 (1996); 38 
C.F.R. § 3.156 (1997). 


II.  Analysis

The moving party was provided with CUE regulations in April 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the moving party's CUE 
motion of October 1998 and his later June 1999 
correspondence, both contain no more than general assertions 
of CUE with respect to the Board decision of March 1998.  In 
addition, to the extent that the moving party maintains in 
October 1998 that there was obvious error "on the part of 
the VA in not calling me for a VA examination before a 
decision was promulgated by the regional office," and that 
this was "negligence on the part of the VA," the 
Secretary's failure to fulfill the duty to assist has been 
specifically precluded as a basis for CUE in Rule 1403(d)(2).  
The moving party points to no specific evidence that 
undebatably demonstrated his entitlement to service 
connection for malaria, a nasal disorder, bilateral 
sensorineural hearing loss, arteriosclerotic heart disease 
with hypertension, pansinusitis, and anemia, or the reopening 
of his claims for service connection for arthritis to include 
traumatic arthritis, arthralgia, and costochondritis, 
aphakia, myopic degeneration with refractive error, and 
peptic ulcer disease with gastritis.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.  










ORDER

The March 1998 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


